DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.’
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 12 recites the limitation “wherein the opposing pump actuation sides of the blood pumps are arranged for operation by a user’s hands when the whole blood filtration device is handheld” (emphasis added). The limitation encompasses the human organism as a user. As such, the claims contain ineligible subject matter.
Note: Applicant may overcome this rejection by amending claim 12 in the same manner as claim 1 was amended to overcome the prior rejection under 35 USC § 101.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5674394 to Whitmore, in further view of US Patent No. 4966699 to Sasaki et. al., US Patent Application Publication No. 20080035568 by Huang; US Patent No. 3705100 to Rigopulos et. al., and US Patent No. 6905479 B1 to Bouchard et. al.
Regarding claim(s) 1 & 4-5, Whitmore teaches a whole blood filtration device (see Title) comprising:
a filter housing (38) having a tubular outer wall and elongated in an axial direction (see Figs. 1-2),
a filter housing (see Fig. 1-2, housing 38) comprising:
a first feeding side opening (see Fig. 1, first feed side opening 40 at location 20) at a first end of the filter housing, the first feeding side opening having a first opening orientation (see Fig. 1, first feed side opening 40 at location 20);
a second feeding side opening at an opposite second end of the filter housing, the second feeding side opening having a second opening orientation (see Fig. 1, second feeding side opening 40 at location 24);
a first blood pump (see Fig. 1, first feed pump 18) fixedly connected to the first feeding side opening (see Fig. 1, first feed side opening 40 at location 20);
a second blood pump (see Fig. 1, second blood pump 22) fixedly connected to the second feeding side opening (see Fig. 1, second feeding side opening 40 at location 24);
wherein the first blood pump (see Fig. 1, first feed pump 18) is coupled onto the first feeding side opening (see Fig. 1, first feed side opening 40 at location 20) by a lock connection (see column 4, line(s) 4-9 “filter unit 16 comprises an elongated tubular housing 38 having female luer fittings 40 at its first and second ends 20 and 24. A right angle adapter 42 connects to each of the luer fittings 40 and provides a male luer fitting 44 for receiving the retentate syringes 18 and 22”; the luer fittings at fist end 20 reads on the lock connection claimed);
wherein the second blood pump is coupled onto the second feeding side opening by a lock connection (see column 4, line(s) 4-9 “filter unit 16 comprises an elongated tubular housing 38 having female luer fittings 40 at its first and second ends 20 and 24. A right angle adapter 42 connects to each of the luer fittings 40 and provides a male luer fitting 44 for receiving the retentate syringes 18 and 22”; the luer fittings at fist end 20 reads on the lock connection claimed);
wherein the filter housing further comprises a sample inlet opening) (in communication with the feeding volume (50) to feed a blood sample into the feeding volume (see Fig. 2);
a filter membrane (see Fig. 1-2, membranes 48) separating a feeding volume (see Fig. 1-2, feeding volumen 50) and a clean side (see Fig. 1-2, clean side volume 56) of the filter membrane from each other (see column 4, line(s) 21-25 “each of the fibers 48 has an interior lumen 50 and outer surface 52. The housing 38 has an interior surface 54 and an interior space 56 is defined between the fiber outer surfaces 52 and the housing inner surface 54.”);
the filter membrane (see Fig. 1-2, membranes 48) arranged in an interior of the filter housing (see Fig. 1-2, housing 38; see also column 4, line(s) 20-21 “A plurality of hollow fiber filter membranes 48 extend axially through the housing 38.”);
where the filter membrane comprises at least one hollow fiber membrane (see Fig. 1-2, membranes 48; see also column 4, line(s) 20-21 “A plurality of hollow fiber filter membranes 48 extend axially through the housing 38.”);
wherein the filter membrane comprises a lumen including a first terminal opening and a second terminal opening (see column 4, line(s) 25-28 “A plug or potting 58 at each of the filter unit first and second ends 20 and 24 retains the fibers 48 within the housing 38 and separates the lumens 50 from the interior space 56.”; the opening s of the fibers in the potting 58 reads on the first and second terminal openings);
a blood sample inlet (44) arranged at the first axial end of the filter housing, the blood sample inlet projecting radially outward from an outer surface of the filter housing (38), the blood sample inlet in fluid communication with the feeding volume (50) (see Fig. 2);
where the lumen in an interior of the at least one hollow fiber membrane forms the feeding volume (see column 4, line(s) 21-22 “each of the fibers 48 has an interior lumen 50”);
the first feeding side opening in communication with the first terminal opening and the second feeding side opening is in communication with the second terminal opening and the feeding volume communicating with a first feeding side opening and with a second feeding side opening (see column 5, line(s) 37-39 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48.”);
the filter membrane including pores with a pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (see column 4, line(s) 38-42 “The pores (not shown) in the membrane fibers 48 are preferable sized to pass blood plasma without allowing erythrocytes or leukocytes to pass. The membrane pore size may or may not exclude blood platelets.”);
the filter membrane including pores with pore size is between 100 nanometers and 1,000 nanometers (see column 5, line(s) 57-58 “a 0.2 micron filter was used”; see also column 4, line(s) 41-42 “The method preferably further comprises the steps of fibers 48 having a maximum pore size of 0.55 microns”); and
wherein the filter housing further comprises: a plasma/serum outlet opening in communication with the clean side of the and arranged on the filter housing between the first axial end and the second axial end (see Fig. 1, outlet opening 36).
The apparatus is fully capable of performing the functional limitation(s) “wherein the opposing pump actuation sides of the blood pumps are arranged for operation by a user’s hands when the whole blood filtration device is handheld” (see column 5, line(s) 36-42 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48. This flow and a resulting slightly elevated pressure within the lumens 50 causes the plasma in the blood to migrate across the fibers 48 and into the interior space 56.”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
The first and second blood pumps are fully capable of performing the functional limitation(s) “when de-coupled from the filter housing is configured to be removably coupled to a cannula needle to take blood from a patient”, because the pumps are syringes. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”
Whitmore is silent as to where wherein the filter membrane comprises at least one hollow fiber membrane made of a ceramic material, wherein the material of the at least one hollow fiber membrane is a ceramic material comprising the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (claim 5);
the at least one hollow fiber membrane comprises a “hydrophilicity-reducing” coating; and where the term “hydrophilicity-reducing” is defined to refer to a water or blood droplet contact angle of the at least one hollow fiber membrane which is larger than a water or blood droplet contact angle of the at least one hollow fiber membrane prior to coating; where the hydrophilicity-reducing coating is a hydrophobic coating (claim 4); where the interior of the filter housing at the clean side is hydrophobically coated; and the filter membrane having a roughness lower than 10 microns; and
the two manual blood pumps are of a resilient elastic material; the first blood pump configured as a first resilient elastic balloon having a hollow interior compressible by hand squeezing, and the second blood pump configured as a second resilient elastic balloon having a hollow interior compressible by hand squeezing, the first blood pump having opposing pump actuation sides configured to compress together in a direction transverse to the axial direction; the second blood pump having opposing pump actuation sides configured to compress together in a direction transverse to the axial direction; wherein the first and/or the second blood pump, when released from compression, is configured to apply a vacuum to the blood sample inlet to draw blood through the blood sample inlet and into the feeding volume adjacent to the first feeding side opening; wherein the first blood pump is operable, by compression, to feed blood from the first feeding side opening into the first feeding side and the feeding volume so that blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the second feeding side opening; wherein the second blood pump is operable, by compression, to feed blood from the second feeding side opening into the feeding volume so that a blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the first feeding side opening.
Regarding wherein the filter membrane comprises at least one hollow fiber membrane made of a ceramic material, and wherein the material of the at least one hollow fiber membrane is a ceramic material comprising the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells;
Huang teaches a whole blood filtration device which comprises the at least one hollow fiber membrane is made of a ceramic material (see ¶ [0022] “a filter module utilizing a nano-porous ceramic membrane for various applications including, but not limited to, enhanced hemodialysis performance, the removal (or separation) of cryoprotectant from biological materials, the separation of blood components (e.g., plasmapheresis), and controlling the concentration of cells in a biological fluid solution.”) comprising the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (see ¶ [0021] “Plasmapheresis is an example of a known method used to separate blood plasma from the remainder of its blood components, typically for blood plasma donation and to treat auto-immune disorders. The procedures currently used to accomplish this include centrifugation (e.g., using a centrifuge to separate blood components by molecular weight), and plasma filtration (e.g., using current hollow fiber dialyzer modules and equipment to separate blood components).”) in order to improve the packing density of the hollow fiber bundle (see ¶ [0036] “advantage of the invention is that a nano-porous ceramic tube is more rigid than a hollow fiber. This enables an optimum packing density of the one or more nano-porous ceramic tubes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the hollow fiber membrane of Whitmore, for another, the ceramic hollow fiber membrane of Huang, to yield the predictable results of increasing the packing density of the hollow fiber bundle in a plasmapheresis device for separating plasma from blood cells. MPEP 2143.I.B.
Regarding where the at least one hollow fiber membrane comprises a “hydrophilicity-reducing” coating; and where the term “hydrophilicity-reducing” is defined to refer to a water or blood droplet contact angle of the at least one hollow fiber membrane which is larger than a water or blood droplet contact angle of the at least one hollow fiber membrane prior to coating; and where the hydrophilicity-reducing coating is a hydrophobic coating (claim 12);
Sasaki teaches a whole blood filtration device (see column 1, line(s) 6-11 “This invention relates to a hollow fiber membrane fluid processing apparatus as exemplified by artificial hollow fiber membrane dialyzers for use with renal insufficient patients for removal of deleterious matters and water from blood and for adjustment of electrolyte and plasma separators.”) comprising hollow fiber membranes with a “hydrophilicity-reducing” coating (see column 4, line(s) 50-53 “The presence of hydrophobic resin on and/or in the hollow fiber membranes in the region surrounded by the partition prevents that portion of the membranes from absorbing a substantial amount of water”); and the hydrophilicity-reducing coating is hydrophobic coating (see column 4, line(s) 56-57 “The presence of hydrophobic resin on the membranes may be provided, for example, by coating.”) in order to reduce the swelling of the membrane wall when in contact with an water-containing fluid, such as blood (see column 4, line(s) 50-55 “The presence of hydrophobic resin on and/or in the hollow fiber membranes in the region surrounded by the partition prevents that portion of the membranes from absorbing a substantial amount of water when the membranes are contacted with water-containing fluid, thereby controlling expansion of the membrane wall.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use a hydrophilicity-reducing coating which is a hydrophobic coating as taught by Sasaki in the apparatus of Whitmore in order to reduce the swelling of the hollow fiber membranes via water adsorption during the filtration process.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the a hydrophilicity-reducing coating which is a hydrophobic coating of Sasaki with the hollow fiber membrane of Whitmore, to yield the predictable results of a hollow fiber membrane that does not swell when exposed to the water in the blood being treated (Id.) and is compatible with living cells (see column 5, line(s) 16-21 “The materials which are incorporated in the hollow fiber membranes or applied to the inside and end surfaces of the membranes in the region radially surrounded by the partition are preferably those materials which are well compatible with living bodies, that is, have anti-thrombosis and hydrophobic properties. Examples include silicone, urethane, and fluoride resins. The silicones include dimethyl silicone fluid, methylphenylsilicone fluid, methylchlorophenylsilicone fluid, branched dimethyl silicone fluid, two part RTV silicone rubbers (for example, copolymers of vinyl methylsiloxane and methylhydrogensiloxane), one part RTV silicone rubbers, and mixtures of such a silicone fluid and a silicone rubber. Most preferred are reactive modified silicone fluids. Polyurethane is a typical urethane resin. Examples of useful fluoride resins include polytetrafluoroethylene, polytrifluoroethylene, and perfluoroacrylate”). MPEP 2143.A.
Regarding where the interior of the filter housing at the clean side is hydrophobically coated;
Sasaki teaches a whole blood filtration device (see column 1, line(s) 6-11 “This invention relates to a hollow fiber membrane fluid processing apparatus as exemplified by artificial hollow fiber membrane dialyzers for use with renal insufficient patients for removal of deleterious matters and water from blood and for adjustment of electrolyte and plasma separators.”) comprising hydrophobic coatings of surfaces in order to make said surfaces compatible with living bodies (see column 5, line(s) 16-21 “The materials which are incorporated in the hollow fiber membranes or applied to the inside and end surfaces of the membranes in the region radially surrounded by the partition are preferably those materials which are well compatible with living bodies, that is, have anti-thrombosis and hydrophobic properties. Examples include silicone, urethane, and fluoride resins. The silicones include dimethyl silicone fluid, methylphenylsilicone fluid, methylchlorophenylsilicone fluid, branched dimethyl silicone fluid, two part RTV silicone rubbers (for example, copolymers of vinyl methylsiloxane and methylhydrogensiloxane), one part RTV silicone rubbers, and mixtures of such a silicone fluid and a silicone rubber. Most preferred are reactive modified silicone fluids. Polyurethane is a typical urethane resin. Examples of useful fluoride resins include polytetrafluoroethylene, polytrifluoroethylene, and perfluoroacrylate.”; the disclosed polymer coatings read on the claimed hydrophobic coating).
The combination of Whitmore/Huang/Sasaki teaches a “base” device, a whole blood hollow fiber membrane device, upon which the claimed invention can be seen as an “improvement”; Sasaki teaches a “comparable” device, a hollow fiver membrane device, that is not the same as the base device; but which has been improved in the same way as the claimed invention, applying a hydrophobic coating.
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, coating with a hydrophobic resin, as taught by Sasaki, in the same way to the device of the combination of Whitmore and Sasaki, to yield the predictable result of making said surfaces compatible with living bodies. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Regarding where the filter membrane having a roughness lower than 10 microns; Rigopulos teaches a blood filtration device (see Title). Rigopulos further teaches where the roughness of the membrane surface is a result effective variable relating to mechanical stress which the blood is exposed to during filtration (see column, line(s) 60-64 “it is stressed that higher operating pressures may be used when particular care is taken to smooth blood contacting surfaces in such a way as to avoid excessive mechanical shear on the formed elements of the blood.”). Specifically, by reducing the roughness for the filter membrane surface (i.e., the result-effective variable), Rigopulos teaches that mechanical sheer of the blood is reduced (i.e., the measurable parameter).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the surface roughness of the filter membrane in the combination of Whitmore and Sasaki within the claimed range in order to obtain a workable product that minimizes the mechanical stress on the blood being filtered. MPEP 2144.05.II.B.
Regarding where the two manual blood pumps are of a resilient elastic material,
the first blood pump configured as a first resilient elastic balloon having a hollow interior compressible by hand squeezing, and the second blood pump configured as a second resilient elastic balloon having a hollow interior compressible by hand squeezing, the first blood pump having opposing pump actuation sides configured to compress together in a direction transverse to the axial direction; the second blood pump having opposing pump actuation sides configured to compress together in a direction transverse to the axial direction; wherein the first and/or the second blood pump, when released from compression, is configured to apply a vacuum to the blood sample inlet to draw blood through the blood sample inlet and into the feeding volume adjacent to the first feeding side opening; wherein the first blood pump is operable, by compression, to feed blood from the first feeding side opening into the first feeding side and the feeding volume so that blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the second feeding side opening; wherein the second blood pump is operable, by compression, to feed blood from the second feeding side opening into the feeding volume so that a blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the first feeding side opening;
US Patent No. 6905479 to Bouchard, which relates to pumping medical fluids (see column 1, lines 15-20, and 30-36), teaches piston pumps and flexible bulb pumps as functional equivalents (see column 11, lines 22-27 “A non-limiting list of pumping systems that employ pump chambers including at least one moveable surface include: diaphragm pumps, piston pumps, peristaltic pumps, flexible bulb pumps, collapsible bag pumps, and a wide variety of other pump configurations, as apparent to those of ordinary skill in the art.”)
It has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the syringe pumps with resilient elastic balloons, since the equivalence of syringe pumps and resilient elastic balloon for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to blood pumps would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.
Regarding claims 2-3, the combination of Whitmore/Huang/Sasaki/Rigopulos/Bouchard teaches the whole blood filtration device according to claim 1.
The Device of the combination of Whitmore/Huang/Sasaki/Rigopulos is fully capable of being pre ‍pre-treated by pre ‍flushing with an ionic solution; where the ionic solution is a NaCl solution. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 7, Whitmore/Huang/Sasaki/Rigopulos teaches the whole blood filtration device according to claim 1.
Whitmore wherein the filter housing (38) tapers toward the plasma/serum outlet (46) opening (see Fig. 2, housing 38 tapers just before the structure 28 which includes the plasma/serum outlet 46).
Regarding claim(s) 10, Whitmore/Huang/Sasaki/Rigopulos teaches the whole blood filtration device according to claim 1.
Whitmore further comprising: a plasma or serum container (26) detachably connected to the plasma/serum outlet opening (46) (see Fig. 2).
Double Patenting
Overcome via terminal disclaimer filed on 8/02/2022.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections previously set forth.
New rejections under 35 U.S.C. § 101 and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered, but they are not persuasive.
In response to applicant’s argument that the prior art does not teach “wherein one of the first blood pump and the second blood pump when de- coupled from the filter housing is configured to be removably coupled to a cannula needle to take blood from a patient”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 12 is rejected under 35 USC § 101.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/ Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773